 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     RIPDAMAN NARULA,                         Case No. 8:19-cv-00133-DSF-JC
11
                           Plaintiff,
12                                            ORDER ACCEPTING FINDINGS,
                    v.                        CONCLUSIONS, AND
13                                            RECOMMENDATIONS OF UNITED
                                              STATES MAGISTRATE JUDGE
14   ORANGE COUNTY SUPERIOR
     COURT, et al.,
15
16
                          Defendants.
17
18         The Court has conducted the review required by 28 U.S.C. § 636 and
19 accepts the findings, conclusions and recommendation of the Magistrate Judge
20 reflected in the May 3, 2021 Report and Recommendation of United States
21 Magistrate Judge (“Report and Recommendation”).
22      On May 17, 2021, Plaintiff objected to the Report and Recommendation in a
23 document entitled “Plaintiff Requests Hon. DJ to Reject Hon. MJ’s
24 Recommendations Completely and Grant Plaintiff’s November 22 Summary
25 Judgment Motion” (“Objections”). (Dkt. No. 84). For the reasons discussed
26 herein, Plaintiff’s Objections are overruled.
27         In the Objections, Plaintiff complains the Magistrate Judge is “too prejudice
28 against him – very prejudice.” (Dkt. No. 84). To the extent this assertion can be
 1 interpreted as a request to recuse the Magistrate Judge pursuant to 28 U.S.C. § 144
 2 or 28 U.S.C. § 455, it is without merit and is denied.
 3         “‘The substantive standard for recusal under 28 U.S.C. § 144 and 28 U.S.C.
 4 § 455 is the same: Whether a reasonable person with knowledge of all the facts
 5 would conclude that the judge’s impartiality might reasonably be questioned.’”
 6 United States v. McTiernan, 695 F.3d 882, 891 (9th Cir. 2012) (quoting United
 7 States v. Hernandez, 109 F.3d 1450, 1453 (9th Cir. 1997) (per curiam)), cert.
 8 denied, 568 U.S. 1125 (2013). “Actual bias isn’t required; the appearance of
 9 impropriety can be a sufficient basis for judicial recusal.” Blixseth v. Yellowstone
10 Mountain Club, LLC, 742 F.3d 1215, 1219 (9th Cir. 2014). However, “judicial
11 rulings alone almost never constitute a valid basis for a bias or partiality
12 motion. . . . Almost invariably, they are proper grounds for appeal, not for
13 recusal.” Liteky v. United States, 510 U.S. 540, 555 (1994); United States v.
14 McChesney, 871 F.3d 801, 807 (9th Cir. 2017). “Recusal is only warranted if
15 rulings are based on extrajudicial ‘knowledge that the [judge] ought not to
16 possess’ or ‘reveal such a high degree of favoritism or antagonism as to make fair
17 judgment impossible.’” Blixseth, 742 F.3d at 1220 (quoting Liteky, 510 U.S. at
18 555).
19         Here, Plaintiff does not allege – and certainly has not shown – the
20 Magistrate Judge’s decisions were based on any extrajudicial knowledge. Rather,
21 Plaintiff’s grievances are based entirely on court rulings with which he disagrees.
22 (See Dkt. No. 84). However, “[n]othing in the court’s rulings suggests any
23 partiality and certainly nothing ‘display[ed] a deep-seated favoritism or
24 antagonism that would make fair judgment impossible.’” United States v.
25 McChesney, 871 F.3d 801, 807-08 (9th Cir. 2017) (quoting Liteky, 510 U.S. at
26 555); see also United States v. Johnson, 610 F.3d 1138, 1148 (9th Cir. 2010)
27 (“Adverse findings do not equate to bias.”). Therefore, to the extent Plaintiff’s
28 ///

                                              2
 1 Objections can be read as a request for the Magistrate Judge’s recusal, his request
 2 is without merit and is denied.
 3         Beyond this, Plaintiff’s Objections merely rehash unconvincing arguments
 4 and are meritless for the reasons stated in the Report and Recommendation.
 5         IT IS HEREBY ORDERED:
 6         1.    Plaintiff’s Objections (Dkt. No. 84) are overruled/denied.
 7         2.    Plaintiff’s Motion to Vacate (Dkt. No. 81) is stricken. Alternatively,
 8               the Motion to Vacate is denied on its merits.
 9         3.    This action is dismissed with prejudice based on Plaintiff’s failure to
10               comply with this Court’s April 1, 2020 Order (Dkt. No. 60) and
11               November 2, 2020 Order (Dkt. 80).
12         4.    Judgment shall be entered accordingly.
13         IT IS FURTHER ORDERED that the Clerk serve copies of this Order and
14 the Judgment on Plaintiff and counsel for Defendants who have appeared in this
15 action.
16         IT IS SO ORDERED.
17
18 DATED: June 14, 2021
19
                                     ________________________________________
20
                                     HONORABLE DALE S. FISCHER
21                                   UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28

                                              3
